Citation Nr: 0118911	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-01 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to death pension benefits.  

WITNESS AT HEARING ON APPEAL

[redacted], the appellant's sister


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran had active military service from January 1942 to 
January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA), Buffalo, New York, Regional Office (RO).  In 
June 2001, the appellant's sister testified at a hearing 
before a traveling member of the Board sitting in Buffalo, 
New York.  

It is undisputed that the veteran had more than 90 days of 
active military service during World War II and was service-
connected for a dental disability, for treatment purposes, at 
his death in August 1956.  Service connection was not in 
effect for any disability for compensation purposes at his 
death and service connection for the cause of his death was 
denied by a September 1956 rating action.  Consequently his 
widow was entitled to and received death pension benefits for 
her self and for her children while they were minors.  None 
of the children are now minors but the veteran's widow 
continued to receive death pension benefits for herself and 
for the appellant because the appellant was adjudicated to be 
a "helpless child," for reasons not herein relevant, by 
virtue of being permanently incapable of self-support before 
attaining 18 years of age, as defined at 38 U.S.C. 
§ 101(4)(A)(ii) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.57(a)(ii), 3.356 (2000).  

The appellant's sister testified at the June 2000 hearing 
before the undersigned, that she believed that the 
appellant's death pension benefits were paid jointly to the 
appellant and the appellant's mother, and that the 
appellant's receipt of such benefits should not have been 
terminated upon the death of their mother (in May 2000) 
(pages 3 and 4 of the transcript of that hearing).  However, 
as was explained in a June 30, 2000 RO letter and at the 
travel board hearing, prior to her mother's death, the 
appellant did not have "separate entitlement" to death 
pension benefits.  Rather, her mother had the "separate 
entitlement" and received additional compensation based on 
the appellant being her dependent.  It was not until the 
death of the appellant's mother that the appellant acquired 
the status of "separate entitlement."  See 38 C.F.R. 
§ 3.24(a) (2000).  

There are income limitations imposed upon the receipt of VA 
death pension benefits.  In this regard, while the 
appellant's mother was alive, the combined income of the 
appellant and the appellant's mother apparently did not 
exceed the limits imposed upon receipt of VA death pension 
benefits.  The issue in this case is whether the appellant's 
income exceeds the limits imposed for receipt of VA death 
pension benefits.  

An RO letter of August 3, 2000 notified the appellant that 
her claim was denied because her yearly income was $8,232.00, 
the annual sum of her monthly income of $511.00 from Social 
Security benefits and $175.00 from People, Inc., which 
exceeded the limit set by law of $1,532.00; although her 
income could be lowered due to medical expenses she may have 
paid after July 21, 2000.  She was notified that if she 
wished to claim medical expenses, she was to complete the 
enclosed form and return it to the RO.  If her annual income 
were to drop below the $1,532.00 she could reapply for death 
pension benefits.  However, the appellant never claimed any 
medical expenses as a deduction from her income.  

At the June 2000 hearing the appellant's sister testified 
that the appellant did not receive a W-2 from her employment 
with People Inc. (page 7 of the transcript) and in VA Form 9 
the appellant reported that she did not pay either Federal or 
State Income Tax.  In VA Form 21-534 it was not indicated 
whether the monies from Social Security was Supplemental 
Income but did report that it was not based on her own 
employment.  Also, it was alleged that the income from 
People, Inc. was from a Federally sheltered income program.  

In calculating income, payments of any kind from any source 
shall be counted unless specifically excluded.  38 C.F.R. 
§ 3.271(a) (2000).  38 C.F.R. § 3.271(g) provides that 
compensation from the Social Security Administration is 
income but 38 C.F.R. § 3.272(a) provides that welfare is 
excludable from countable income.  SSI is a Federal income 
supplement program funded by general tax revenues (not Social 
Security taxes), designed to help aged, blind, and disabled 
people, who have little or no income; and, it provides cash 
to meet basic needs for food, clothing, and shelter.  Thus, 
it is a welfare program.  A similar exclusion from income is 
set forth at 38 C.F.R. § 3.272(k) (2000) which provides that 
payments received under a Domestic Volunteer Service Act 
(DVSA) Program (including Volunteers in Service to America 
(VISTA), University Year for ACTION (UYA), Foster Grandparent 
Program (FGP), Retired Senior Volunteer Program (RSVP), 
Senior Companion Program) with some limitations as provided 
in 38 C.F.R. § 3.272(k)(2) (2000).  

In this case, clarification is in order as to the nature of 
the income received from the Social Security Administration 
and People, Inc. to determine whether monies receive are 
countable as income.  

Accordingly, the case is remanded for the following actions:  

1.  The RO should contact the appellant and 
the Social Security Administration to 
determine the nature of the benefits 
received, particularly whether such benefits 
may be countable as income.  

2. The RO should contact the appellant and 
request as much clarifying information as 
necessary as to the complete mailing address 
of People, Inc. and also request that as much 
documentary information as is in her 
possession (or the possession of her sister) 
be provided as to the nature of the benefits 
received, particularly whether the benefits 
may be countable as income (as indicated 
above).  It should also be ascertained 
whether the appellant is participating in any 
other employment, and the nature of that 
employment; i.e., whether it qualifies under 
the DVSA program.  The RO should then contact 
People, Inc. to verify the nature of the 
income received by the appellant, 
particularly whether the benefits may be 
countable as income (as indicated above), or 
whether the income is excluded as part of a 
DVSA program.  

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative, if any, should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

